Citation Nr: 1729917	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral vision impairment has been received. 

2. Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received. 

3. Whether new and material evidence to reopen a claim for service connection for acid reflux or gastroesophageal reflux disease (GERD) has been received.

4. Whether new and material evidence to reopen a claim for service connection for irritable bowel syndrome (IBS) has been received.

5. Whether new and material evidence to reopen a claim for service connection for a heart condition has been received.

6. Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1996.

This appeal before the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO denied the Veteran's petitions to reopen the claims for service connection for the disabilities listed on the title page.  The Veteran filed a notice of disagreement (NOD) in January 2008 and the RO issued a statement of the case (SOC) in February 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2010.

The Board notes that in a December 2014 supplemental statement of the case (SSOC), the RO recharacterized the claims on appeal as service connection claims.  Notwithstanding the RO's characterizations, the Board must review the appeal on a de novo basis and consider whether any claims are subject to prior final VA decisions.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Ashford v. Brown, 10 Vet. App. 120 (1997).  It appears there was confusion as to the receipt of the Veteran's service treatment records (STRs) and whether such receipt constituted an exception to the finality of the April 2005 Board decision.  See 38 C.F.R. § 3.156(c) (2016).  However, the April 2005 Board decision references the STRs in great detail and the March 2002 SOC confirms receipt of STRs.  Since STRs were previously considered in the last final denial (i.e. April 2005 Board decision), the finality exception under 38 C.F.R. § 3.156(c), even if applicable to Board decisions, would not apply.  The claims are appropriately characterized as petitions to reopen the previously denied claims.  See 38 C.F.R. § 3.156 (2016).  

The Board decisions addressing the requests to reopen are set forth below.  The reopened claim for service connection for a heart condition, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. In an April 2005 decision, the Board most recently denied the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD, IBS and heart condition, claimed as a murmur.  

3. With respect to the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD, and IBS, no new evidence associated with the claims file since the April 2005 Board decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate, or raises a reasonable possibility of substantiating, any of the claims.

4.  Pertinent to the claim for service connection for a heart condition, additional evidence received since the Board's April 2005 denial includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition and that raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2005 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  As, pertinent to the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS, evidence received since the Board's April 2005 rating decision is not new and material and the requirements for reopening the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  As, pertinent to the claim for service connection for a heart condition, evidence received since the Board's April 2005 rating decision is new and material and the requirements for reopening the claim for service connection for a heart condition are met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the claim for service connection for a heart condition, given the favorable disposition of the request to reopen that claim, the Board finds that all notification and development needed to fairly adjudicate this claim has been accomplished.

Pertinent to the remaining requests to reopen, it is noted that after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a July 2007 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the petitions to reopen the previously denied service connection service connection claims.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the July 2007 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The December 2007 rating decision reflects the RO's initial adjudication of the claims after issuance of the July 2007 letter.  Hence, this letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records (STRs), private medical records, and the reports of an October 2004 VA audiology examination in connection with the prior claim.  The Board finds that no further development on any claim herein decided, prior to appellate consideration, is required.

Although the Veteran has not been afforded examinations or medical opinions in connection with his requests to reopen that are under consideration, as explained below, no such examinations or opinions in connection with any of these claims is required.  See 38 C.F.R. § 3.159(d); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the limits of the duty-to-assist in furnishing a VA medical examination).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II.  Petitions to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as arthritis and hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within a prescribed period-typically, one year-from the date of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The claims for service connection for vision loss, hearing loss, heart disorder, IBS and reflux disorder were previously were considered and denied in the April 2005 Board decision.  The evidence then of record primarily consisted of the Veteran's service medical records and post-service VA and private medical treatment records.  
Although the notification letter for the April 2005 Board decision is not included in the electronic record, there is a presumption of administrative regularity allowing VA adjudicators to presume officials within the agency have properly discharged their official duties and responsibilities in dealing with claimants and other beneficiaries.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18   (1982)); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  This presumption is rebuttable by clear evidence to the contrary.  This usually requires more than a mere allegation of defective process or procedure, non-receipt of a communication, or other failing, etc.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Kyhn v. Shinseki, 716 F.3d 572, 577 (Fed. Cir. 2013) (noting that application of the presumption of administrative regularity is proper "where the presumption of regularity [is] premised upon independent legal authority").  In his January 2007 claim, the Veteran expresses concern over the lack of communication with the RO, but his statements are vague.  He does not specifically alleged non-receipt of the April 2005 Board decision.  He was notified that his claims were transferred to the Board in February 2005.  Review of Veterans Appeals Control and Locator System (VACOLS) indicates the April 2005 Board decision was dispatched in regular fashion.  There is nothing in the record, such as returned mail, to indicate that the regular notification procedures were not followed.  

The April 2005 Board determinations were final when rendered.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100 (2016).   Furthermore, no pertinent exception to finality applies.  There is no indication that the Veteran sought reconsideration of any denied claim, or that he initiated an appeal (to the Court) with respect to any claim within the appeal period.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In this case, the Veteran filed a request to reopen his previously denied claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD, IBS and heart condition in January 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the April 2005 Board decision includes the Veteran's statements and private medical records.  Below, the basis/es for each prior denial and details of the new evidence will be addressed in the context of each claim. 

The bilateral vision impairment claim was last finally denied in the April 2005 Board decision on the basis that the symptoms were limited to refractive error, which is not considered a disease or disability for VA compensation purposes.  38 C.F.R. § 3.303(c).  There was no evidence of any superimposed eye trauma.  The new evidence above does not indicate that the Veteran has an ocular disorder, other than refractive error, or sustained previously undisclosed ocular trauma during military service, which pertains to the current disability element found lacking in the April 2005 Board decision.  Id.  

The bilateral hearing loss service connection claim was denied in the April 2005 Board decision due to an absence of aggravation of preexisting bilateral hearing loss.  38 C.F.R. § 3.306.  The new evidence includes a report from the Veteran that his hearing loss symptoms are worse.  See February 2010 substantive appeal.  Since hearing loss is a readily observable symptom, the Veteran is competent to report his hearing loss has increased.  For reopening purposes, his reports are presumed credible.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Justus, 3 Vet. App. at 512-13.  However, in this particular case, his reports are not persuasive to show aggravation.  His reports concern hearing loss symptoms over 10 years following service and are vague as to the etiology.  He does not submit any additional medical evidence in support of the claim.  His reports do not counter the October 2004 VA medical opinion that was the basis for the previous denial since he does not explain why he believes military noise exposure is the cause for his current hearing loss as opposed to the documented noise exposure prior to service.  

The acid reflux/ gastroesophageal reflux disorder (GERD) claim was last denied in the April 2005 Board decision due to absence of a military nexus.  As GERD symptoms are readily observable, he is competent to describe the symptoms and their history.  Kahana, 24 Vet. App. at 435.  In this case, the Veteran reported that he continued to have GERD symptoms and monitored his diet.  The newly received private medical records include March 2012 reports of reflux symptoms over the past six months.  They do not suggest or allude to a military nexus for reflux type symptoms or a continuity of symptomatology.  Then, the Veteran's reports concerning the onset of these symptoms are vague.  He does not identify a military nexus, nor does he explain, in a non-conclusive manner, the continuity of symptomatology which would substantiate the nexus element found lacking in the April 2005 Board decision.  He has not otherwise submitted any medical evidence suggesting a military nexus.  

The irritable bowel syndrome (IBS) claim was denied in the April 2005 Board decision due to absence of a current disability.  In his February 2010 statement, the Veteran stated that IBS developed after service and it was increasing in severity.  Since the symptoms associated with IBS are readily observable, the Veteran is competent to report them.  For purposes of reopening, his reports are presumed credible.  Kahana, 24 Vet. App. at 435; Justus, 3 Vet. App. at 512-13.  His current reports of IBS type symptoms tend to support the current disability element that was found lacking in the April 2005 Board decision.  However, he indicates that it had a post service onset, rather than a continuity of symptomatology since service.  See February 2010 statement.  He does not identify a nexus or provide an explanation, in a non-conclusive manner, as to why he believes these symptoms are related to service.  He has not otherwise submitted any medical evidence suggesting a military nexus.  

Overall, the Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS or does not provide a reasonable possibility of substantiating the claims.  Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS are not met.  

Although no examination or medical opinion has been obtained with respect to the bilateral vision impairment, bilateral hearing loss, GERD and IBS claims, the duty to obtain an examination or medical opinion under 38 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim); see also Waters, 601 F. 3d at 1278 (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination).  As explained above, the Board finds that no new and material evidence has been received with respect to the claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS.  Hence, no action is required to obtain any examinations or opinions with respect to these claimed disabilities.

Furthermore, the Board emphasizes that, while VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107(a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented any new and material evidence pertaining to his claims for service connection for bilateral vision impairment, bilateral hearing loss, GERD and IBS, the appeal as to each of these matters must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen any of these finally disallowed claims under consideration, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  
As for the remaining petition to reopen the previously denied service connection claim for a heart condition, this claim was also denied in the April 2005 Board decision due to absence of a current diagnosis supported by competent evidence.  The pertinent new evidence includes private medical records spanning from November 2004 to March 2012.  Some of the newly received private medical records are suggestive of heart disease.  The December 2004 echocardiogram confirmed decreased heart strength and trace to mild valve leakage.  An August 2005 private medical record references an abnormal perfusion scan indicating coronary artery disease (CAD) as an active problem.  Then, a March 2008 echocardiogram documented minimal mitral regurgitation.  Private primary care records through 2012 show that the Veteran continues to be monitored for cardiovascular event risk.  The threshold for finding a current disability is broad.  McClain v. Nicholson, 21 Vet App 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence prior to the claim must be considered in determining a current disability).  

In sum, the newly received medical evidence tends to suggest that the Veteran has had cardiac abnormalities and may have heart disease.  As a heart murmur was noted in service and heart disease is a chronic disability, the Board finds that the newly received evidence is new and material and sufficient to reopen the claim for service connection for a heart condition .  Id.; see Shade, supra.  The reopened claim for this disability is addressed in the remand, below.  







ORDER

As new and material evidence to reopen the claim for service connection for bilateral vision impairment has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received, the appeal as to this matter is denied.
 
As new and material evidence to reopen the claim for service connection for acid reflux or GERD has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for IBS has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a heart condition has been received, to this extent only, the appeal as to this matter is granted.


REMAND

In light of the above decision reopening the claim for service connection for a heart condition and review of the claims file, the Board finds that further action on the reopened claim is warranted.

VA is required to provide an examination or obtain a medical opinion in connection with a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2016).  The threshold for finding evidence of a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Regarding the claimed heart condition, STRs reflect that the Veteran had a heart murmur in service.  Private medical records dated in August 2005 include assessments based upon clinical testing of left ventricular hypertrophy, evidence of obstructive coronary heart disease and mild aortic stenosis.  More recent private medical records reflect that a March 2008 echocardiogram revealed minimal mitral regurgitation and periodic assessments for cardiovascular risk.  In sum, there appears to be competent evidence of current heart disorder when considering the broad interpretation of a disability for VA compensation purposes.  See McClain, 21 Vet. App. at 322-323; Romanowsky, 26 Vet. App. at 294.  STRs document a cardiac condition of a murmur that could possibly be related to subsequent heart disease.  Given the complex medical questions surrounding heart disease, the Board finds that a VA medical examination is needed to ascertain the Veteran's current cardiac status, and the existence of a medical nexus of any current disorder to service-to include the significance, if any, of the in-service heart murmur.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; McLendon, supra.;  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board may not exercise independent judgment on medical questions).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his reopened claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, it does not appear that the Veteran is enrolled in VA care.  If he identifies VA treatment records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.   See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all identified pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran identifies VA treatment, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the procedures set forth in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA cardiac examination by an appropriate clinician, preferably a physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include appropriate cardiac testing) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on a review of all pertinent lay and medical evidence, the examiner should address the following: 

(a) whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran has or has had any cardiac disability at any point pertinent to the January 2007 claim (even if now asymptomatic or resolved).  

(b) If so, for each such identified cardiac disability, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (1) had its onset during active service; (2) manifested within the first post service year, with specific explanation about the significance of the June 1993 heart murmur found in service; or (3) is otherwise medically related to service, to include the heart murmur found therein. 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails, without good cause, to report to the  scheduled examination, associate with the claims file any copy(ies) of correspondence  referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the de novo claim for service connection light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7. If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


